Exhibit 10.1

 

Waiver AND AMENDMENT NO. 5 TO TERM LOAN AGREEMENT

THIS Waiver AND AMENDMENT NO. 5 (this “Agreement”), dated as of February 5,
2018, is made among TANDEM DIABETES CARE, INC., a Delaware corporation (the
“Borrower”) and the financial institutions listed on the signature pages hereof
under the heading “EXISTING TERM LOAN LENDERS” (each a “Lender” and,
collectively, the “Lenders”).

The Borrower and the Lenders are parties to an Amended and Restated Term Loan
Agreement dated as of April 4, 2014, as amended by that certain Consent and
Amendment Agreement, dated as of June 20, 2014, Omnibus Amendment Agreement No.
2, dated as of February 23, 2015, Amendment No. 3 to Term Loan Agreement, dated
as of January 8, 2016, and Waiver and Amendment No. 4 to Term Loan Agreement,
dated as of March 7, 2017  (as so amended, the “Existing Term Loan Agreement”).

The Borrower has requested that (i) the Lenders provide a limited waiver of
certain reporting covenants contained in Section 8.01 of the Existing Term Loan
Agreement, and (ii) certain amendments be made to the Existing Term Loan
Agreement.

The Lenders have agreed to such requests, subject to the terms and conditions
hereof.

Accordingly, the parties hereto agree as follows:

SECTION 1

Definitions; Interpretation.

(a)Terms Defined in Existing Term Loan Agreement.  All capitalized terms used in
this Agreement (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Existing Term Loan
Agreement.

(b)Interpretation.  The rules of interpretation set forth in Section 1.03 of the
Existing Term Loan Agreement shall be applicable to this Agreement and are
incorporated herein by this reference.

SECTION 2

Waivers.

(a)With respect only to the 2017 fiscal year consolidated and consolidating
balance sheets of Borrower and its Subsidiaries as of the end of such fiscal
year, and the related consolidated and consolidating statements of income,
shareholders’ equity and cash flows of Borrower and its Subsidiaries for such
fiscal year, the Lenders hereby agree to waive the requirement of Section
8.01(b) of the Existing Term Loan Agreement that the report and opinion of
Borrower’s independent certified public accountants required to be delivered in
connection with such financial statements be delivered without qualification as
to going concern.

(b)The waiver set forth in Section 2(a) shall be limited precisely as written
and relates solely to the potential noncompliance or breach by the Borrower of
Section 8.01(b) of the Existing Term Loan Agreement.  Nothing in this Agreement
shall be deemed to constitute a waiver of noncompliance or breach of any other
term or provision in the Existing Term Loan

1

 

 

--------------------------------------------------------------------------------

 

Agreement or the other Loan Documents, nor prejudice any right or remedy that
the Lenders may now have (except to the extent such right or remedy was based
upon Defaults that will not exist after giving effect to this Agreement) or may
have in the future under or in connection with the Existing Term Loan Agreement
or the other Loan Documents.  Nothing contained herein shall be deemed a waiver
or consent in respect of (or otherwise affect the Lenders’ ability to enforce)
any Default not explicitly waived by Section 2(a).

SECTION 3

Amendment.  In reliance upon the representations and warranties of the Borrower
set forth in this Amendment, the Existing Term Loan Agreement is hereby amended
as follows:

(a)Section 1.01 is hereby amended by amending and restating the definition of
“Amended and Restated Fee Letter” to read in its entirety as follows:

““Amended and Restated Fee Letter” means that certain Second Amended and
Restated Fee Letter, dated as of February 5, 2018, between Borrower and CRG
Servicing LLC, a Delaware limited liability company, as administrative agent and
collateral agent for the Lenders, as the same may be from time to time modified,
amended, restated or supplemented.”

(b)Section 8.18 is hereby amended (i) by inserting “(a)” immediately following
the phrase “Required Equity Financing.” at the beginning thereof, and (ii)
adding a new subsection (b) thereto, which shall read in its entirety as
follows:

(b)

Between February 5, 2018 and August 30, 2018, Borrower shall issue Equity
Interests to investors in such quantity as shall result in gross cash proceeds
to Borrower of at least $20,000,000. The parties hereto agree that if the
Borrower fails to obtain gross cash proceeds of at least $20,000,000 through
such Equity Interest issuance, the Event of Default waived by Section 2(a) of
that certain Waiver and Amendment No. 5, dated as of February 5, 2018, among
Borrower and Lenders, shall be deemed to have occurred as of the date on which
Borrower received from its independent certified public accountants their report
and opinion with respect to fiscal year 2017.  For purposes of clarification,
the gross cash proceeds obtained by Borrower in compliance with this Section
8.18(b) shall not be included as Revenue for purposes of Section 10.01.”

 

SECTION 4

Conditions of Effectiveness.  The effectiveness of Sections 2 and 3 shall be
subject to the following conditions precedent:

(a)Borrower shall have duly executed and delivered to Lenders an amendment and
restatement of the Amended and Restated Fee Letter in the form attached as
Exhibit A.  

(b)Borrower shall have paid or reimbursed Lenders for Lenders’ reasonable out of
pocket costs and expenses incurred in connection with this Agreement and the
Amended and Restated Fee Letter, including Lenders’ reasonable out of pocket
legal fees and costs, pursuant to Section 12.03(a)(i)(z) of the Existing Term
Loan Agreement.

2

 

--------------------------------------------------------------------------------

 

(c)Borrower shall have provided the Lenders (i) certified copies of the
resolutions of the Board of Directors (or shareholders, if applicable) of
Borrower authorizing the making and performance by it of this Agreement and the
Amended and Restated Fee Letter, and (ii) official certificates of good standing
in its jurisdiction of organization, dated no earlier than 30 days prior to the
date hereof.

(d)The representations and warranties in Section 5 shall be true and correct on
the date hereof.

SECTION 5

Representations and Warranties; Reaffirmation.  To induce the Lenders to enter
into this Agreement, the Borrower hereby represents and warrants to each Lender
on the date hereof as follows:

(a)This Agreement and the Existing Term Loan Agreement, as amended hereby (as so
amended, the “Amended Loan Agreement”) and the Amended and Restated Fee Letter
(as amended by the amendment and restatement delivered pursuant to Section 4(a)
(as so amended and restated, the “Second Amended and Restated Fee Letter”) and,
together with the Amended Loan Agreement, the “Amended Documents”) are within
the Borrower’s corporate powers and has been duly authorized by all necessary
corporate and, if required, by all necessary shareholder action.  Each of this
Agreement and the Second Amended and Restated Fee Letter has been duly executed
and delivered by the Borrower and each of the Amended Documents constitutes a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except as such enforceability may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(ii) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

(b)Borrower hereby ratifies, confirms, reaffirms, and acknowledges its
obligations under the Loan Documents to which it is a party and agrees that the
Loan Documents to which it is a party remain in full force and effect,
undiminished by this Agreement, except as expressly provided herein.  Borrower
further ratifies, confirms, reaffirms, and acknowledges that all indebtedness
and obligations of Borrower under the Loan Documents shall be secured by the
Security Documents (including the Security Agreement), and confirms the
validity, effect and enforceability of all Collateral and the guarantee of the
Obligations by any Obligors.  By executing this Agreement, Borrower acknowledges
that it has read, consulted with its attorneys regarding, and understands the
Agreement.

(c)On the date hereof, after giving effect to this Agreement, no Default shall
have occurred and be continuing.  

(d)The representations and warranties made by or with respect to such Obligor in
Section 7 of the Amended Loan Agreement are true in all material respects
(taking into account any changes made to schedules updated in accordance with
Section 7.21 of the Existing Term Loan Agreement or attached hereto), except
that (i) such representations and warranties that refer to a specific earlier
date were true in all material respects on such earlier date, and (ii) no
representation or warranty is made under Section 7.11 of the Existing Term Loan
Agreement with respect to part (d) of the definition of “Solvent”.

3

 

--------------------------------------------------------------------------------

 

SECTION 6

Miscellaneous.

(a)Existing Term Loan Agreement Otherwise Not Affected; No Waiver.  Except as
expressly contemplated hereby, the Existing Term Loan Agreement shall remain
unchanged and in full force and effect and is hereby ratified and confirmed in
all respects.  Except as expressly set forth in Section 2, nothing contained
herein shall be deemed to constitute a waiver of compliance with any term or
condition contained in the Existing Term Loan Agreement or any of the other Loan
Documents or constitute a course of conduct or dealing among the
parties.  Except as expressly stated herein, the Lenders reserve all rights,
privileges and remedies under the Loan Documents.  All references in the Loan
Documents to the Existing Term Loan Agreement shall be deemed to be references
to the Amended Loan Agreement.

(b)No Reliance.  The Borrower hereby acknowledges and confirms to the Lenders
that the Borrower is executing this Agreement on the basis of its own
investigation and for its own reasons without reliance upon any agreement,
representation, understanding or communication by or on behalf of any other
Person.

(c)Binding Effect.  This Agreement shall be binding upon, inure to the benefit
of and be enforceable by the Borrower, each Lender and their respective
successors and assigns.

(d)Governing Law.  This Agreement and any claims, controversy, dispute or cause
of action (whether in contract or tort or otherwise) based upon, arising out of
or relating to this Agreement and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the law of the
State of New York.

(e)Complete Agreement; Amendments.  This Agreement and the other Loan Documents
contains the entire and exclusive agreement of the parties hereto and thereto
with reference to the matters discussed herein and therein.  This Agreement
supersedes all prior commitments, drafts, communications, discussions and
understandings, oral or written, with respect thereto.  This Agreement may not
be modified, amended or otherwise altered except in accordance with the terms of
Section 12.04 of the Existing Term Loan Agreement.

(f)Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under all applicable
laws and regulations.  If, however, any provision of this Agreement shall be
prohibited by or invalid under any such law or regulation in any jurisdiction,
it shall, as to such jurisdiction, be deemed modified to conform to the minimum
requirements of such law or regulation, or, if for any reason it is not deemed
so modified, it shall be ineffective and invalid only to the extent of such
prohibition or invalidity without affecting the remaining provisions of this
Agreement, or the validity or effectiveness of such provision in any other
jurisdiction.

(g)Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement.  Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or in electronic (i.e., “pdf”
or “tif”) format shall be effective as delivery of a manually executed
counterpart of this Agreement.

4

 

--------------------------------------------------------------------------------

 

(h)Interpretation.  This Agreement is the result of negotiations between and has
been reviewed by counsel to the Lenders, the Borrower and other parties, and is
the product of all parties hereto.  Accordingly, this Agreement shall not be
construed against any of the Lenders merely because of any Lender’s involvement
in the preparation thereof.

(i)Controlling Provisions.  In the event of any inconsistencies between the
provisions of this Agreement and the provisions of any other Loan Document, the
provisions of this Agreement shall govern and prevail.  Except as expressly
modified by this Agreement, the Loan Documents shall not be modified and shall
remain in full force and effect.  This Agreement shall be deemed a Loan
Document.

[Remainder of page intentionally left blank]

5

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, as of
the date first above written.

THE BORROWER

TANDEM DIABETES CARE, INC.

By /s/ Kim Blickenstaff

Kim Blickenstaff

President and Chief Executive Officer




6

 

--------------------------------------------------------------------------------

 

THE EXISTING TERM LOAN LENDERS

CAPITAL ROYALTY PARTNERS II L.P.

By CAPITAL ROYALTY PARTNERS II GP L.P., its General Partner

By CAPITAL ROYALTY PARTNERS II GP LLC, its General Partner

By /s/ Nate Hukill

Nate Hukill

Authorized Signatory

CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “A” L.P.

By CAPITAL ROYALTY PARTNERS II - PARALLEL FUND “A” GP L.P., its General Partner

By CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “A” GP LLC, its General Partner

By /s/ Nate Hukill

Nate Hukill

Authorized Signatory

CAPITAL ROYALTY PARTNERS II (CAYMAN) L.P.

By CAPITAL ROYALTY PARTNERS II (CAYMAN) GP L.P., its General Partner

By: CAPITAL ROYALTY PARTNERS II (CAYMAN) GP LLC, its General Partner

By /s/ Nate Hukill

Nate Hukill

Authorized Signatory

WITNESS:


/s/ Nicole Nesson

Name:




7

 

--------------------------------------------------------------------------------

 

CAPITAL ROYALTY PARTNERS II –

PARALLEL FUND “B” (CAYMAN) L.P.

By CAPITAL ROYALTY PARTNERS II

(CAYMAN) GP L.P., its General Partner

By CAPITAL ROYALTY PARTNERS II

(CAYMAN) GP LLC, its General Partner

By /s/ Nate Hukill

Nate Hukill

Authorized Signatory

WITNESS:

/s/ Nicole Nesson

Name:

8

 